Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Response to Amendment
This is in response to the amendments filed on 10/07/2021. Claims 1 and 7-12 have been amended. Claims 1-5 and 7-12 are currently pending and have been considered below.
It is noted that Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10/07/2021, with respect to the rejections of claims 7-12 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Thus, the rejection has been withdrawn.  

Applicant’s arguments, see pages 10-13, filed 10/07/2021, with respect to the claim interpretation under U.S.C. 112(f) have been fully considered but are not persuasive.  
On page 11 of Remarks, Applicant contends that claim 7 is not functional language claims as it provides sufficient structure and act. Claim 7 provides the structure by reciting the 
The MPEP states that 
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

In this regard, claim 7 recites, for example, “an acquisition device, for obtaining identity information of a current user.”  Here, the limitation “an acquisition device” corresponds to a generic placeholder having no specific structural meaning; the limitation “for obtaining identity information of a current user” corresponds to the functional language modifying the limitation “an acquisition device”; and the limitation “an acquisition device” is not modified by sufficient structure. Thus, the Examiner’s determination that a claim is being interpreted according to 35 U.S.C. 112(f) is reasonable. 
The claim further recites the limitations “an unlocking sub-device for sending an unlock request”, “an open access sub-device for sending an access request”, and “a connection sub-device for sending a connection request.” The Examiner’s determination that these claim limitations is also being interpreted according to 35 U.S.C. 112(f) by applying the same rationale used for interpreting the limitation “an acquisition device.”
Meanwhile, Applicant asserts that claim 7 provides the structure by reciting the sufficient "acts" defining what each "device" does. The Examiner notes that the claim limitations use a generic placeholder corresponding to the term “means” rather than the term “step for”. Thus, Applicant’s assertion above is not persuasive. 

Applicant’s arguments, see pages 10-13, filed 10/07/2021, with respect to the rejections of claim 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Thus, the rejection of claim 9 has been withdrawn.  
Regard Applicant assertion on page 9 of Remarks that Examiner states that claim 9 is allowable as it's currently amended[. See Advisory Action page 2, para. 3.], the Examiner notes that the Advisory Action states that “the rejection of claim 9 … would appear to overcome (the 112(b) rejection) if the proposed amendment is officially filed”, but does not describe that claim 9 is allowable if the proposed amendment is officially filed.”

Applicant’s arguments, see pages 10-13, filed 10/07/2021, with respect to claim limitation “an acquisition device” recited in claim 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of paragraph [0020] of the Specification. Thus, the rejection regarding claim limitation “an acquisition device” recited in claim 7 has been withdrawn. However, it is noted that the corresponding structure to the claim limitation “an acquisition device” is limited to a fingerprint input device of a notebook computer.
 
Applicant’s arguments, see pages 10-13, filed 10/07/2021, with respect to claim limitation recited in claim 7 other than “an acquisition device” under 35 U.S.C. 112(b) have been fully considered but are not persuasive. 
On pages 12-13 of Remarks, Applicant contends that "an unlocking sub-device', "an open access sub-device", and "a connection sub-device" recited in claim 7 are sufficiently defined in the Specification. For example, in para. [0064] in reference to FIG. 8 as previously amended. Further, in para. [0032] of the Specification, it discloses " ... after the notebook computer establishes the connection with the mobile phone, the notebook computer may directly send the mobile phone request information for open access to the mobile phone, such as request code and security password. After the mobile phone confirms the request information, the notebook computer may obtain the open access information from the mobile phone." Further in para. [0057] of the Specification, it discloses "[t]he association request information may include one or more selected from: request information that unlocks the apparatus, request information that allows the electronic device to access to the apparatus, or request information that establishes a connection with the apparatus." The examiner respectfully disagrees.
The Examiner does not find any disclosure regarding a specific structure in paragraphs [0057] and [0064]. Meanwhile, the Specification discloses the notebook computer (i.e., a general purpose computer) in paragraph [0032]. However, besides that, the Specification does not disclose a specific structure of the devices and sub-devices for performing each of the claimed function. In the Remark, Applicant asserts that …association device as part of an "electronic device" inherently take structures known to those skilled in the art. For example, electronic device comprising … "association device" and the structure of such were known since at least year 2010, when smart phones were equipped with … Bluetooth® devices. However, the Examiner does not find any limitation or description that can associate the known “association device (e.g., Bluetooth® devices)” with the claimed “an association device.”

On page 10 of Remarks, Applicant further contends that by this amendment, Applicant amends claims 7, 8, 9, and 10 so that they are directed towards "an electronic device", which is supported by the Specification, such as para. [0048]. The examiner respectfully disagrees.
In this regard, the MPEP states that 
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator.’" Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted). See also, Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382-83 (Fed. Cir. 2009) (concluding that the description of a server computer’s "access control manager" software feature was insufficient disclosure of corresponding structure to support the computer-implemented "means for assigning" limitation because "what the patent calls the ‘access control manager’ is simply an abstraction that describes the function of controlling access to course materials … [b]ut how it does so is left undisclosed."); Aristocrat, 521 F.3d at 1334-35 (explaining that "the [patent’s] description of the embodiments is simply a description of the outcome of the claimed functions, not a description of the structure, i.e., the computer programmed to execute a particular algorithm"). (See 2081 II. B)

Thus, even thought by the amendment to the claims directed towards "an electronic device, the claims and the specification fails to disclose a specific structure of “an association device”, "an unlocking sub-device', "an open access sub-device", and "a connection sub-device" recited in claim 7, since the descriptions of the Specification are simply a description of the outcome of the claimed functions, not a description of the structure. 

On page 13 of Remarks, Applicant further contends that each of the above "sub-devices" as part of the "electronic device", is known to have a structure by those skilled in the art. The examiner respectfully disagrees.
As Applicant asserted, there are numerous electronic devices known to those skilled in the art. However, each device of the numerous electronic devices may have different specific structure. In this regard, the claim does not specify what the electronic device exactly is. Thus, 

Applicant’s arguments, see pages 13-17, filed 10/07/2021, with respect to the rejections under 35 U.S.C. 102(a)(1) and 103 have been fully considered but are moot because the arguments do not apply to the reference being used in the current rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) are: “an unlocking sub-device”, “an open access sub-device”, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an unlocking sub-device”, “an open access sub-device”, and “a connection sub-device” recited in claim 7; “an acquisition sub-device” recited in claim 8; “an association sub-device” recited in claim 8; “a selection sub-device” recited in claim 9; “a request sub-device” recited in claim 10; and “a return sub-device” recited in claim 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In this regard, the specification reiterates the devices, but fails to disclose particular structures to perform the function of each device. Meanwhile, the specification describes that 
The present disclosure also provides an apparatus for establishing association between devices. The apparatus may be any electronic device including, for example, notebook computers, desktop computers, mobile includes a processor and a processing circuit. The processor includes a central processing device (CPU), a microprocessor (MCU), a digital signal processor (DSP), a programmable array, an application processor (AP), etc. The processing circuit includes a specific integrated circuit or the like, performing the above-described functions by executing predetermined commands/instructions/programs accordingly. (See para. [0048], emphasis added)

That is, the specification describes that “the apparatus includes a processor and a processing circuit”. Thus, it is interpreted that the apparatus may include other devices (for example, for the claimed devices and sub-devices) besides the processor and the processing circuit. In addition, the specification does not explicitly say that the processor and/or the processing circuit correspond to the claimed devices and sub-devices. Thus, the claimed devices and sub-devices can be interpreted as being other devices than the “a processor and/or a processing circuit. However, the written description of the specification does not expressly recites the corresponding structure for performing the claimed function.
Claim limitation “an association device” recited in claim 7 which comprises “an unlocking sub-device”, “an open access sub-device”, and “a connection sub-device.” However, the written description of the specification does not expressly recites the corresponding structure for the association device.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 11 and 12 are rejected under 112(b) as being dependent from the rejected claim 7.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105100114 B; hereinafter, “Wang”) (The English translation is attached as a Non-Patent Literature and cited in the rejections below) in view of Suzuki (JP 2017-107575 A; hereinafter, “Suzuki”).

Regarding claim 1:
Wang teaches:
A method for establishing association between devices (FIG. 1: terminal interconnected method), comprising:
obtaining, by an apparatus (Fig. 1: first terminal and interconnected server collectively), identity information of a current user, wherein the identity information includes biological unique information (page 4: Step S101, the first finger print information of first terminal acquisition input. Specifically, when user will interconnect with another terminal … interconnecting application program trigger first terminal execution acquisition fingerprint. Described first Finger print information is the finger print information corresponding with second terminal that user's binding in advance is good and uploads, in other words, first terminal It to be interconnected with some terminal it is necessary to acquire the corresponding finger print information of the terminal, be equivalent to interconnection password, after carrying out Continuous interconnecting steps. --- It is noted that acquisition fingerprint teaches obtain identity information; the first finger print information of the user who corresponds to the second terminal teaches identity information of a current user including biological unique information; it is inherent that finger print information is biological unique information); and
in response to the identity information satisfying a pre-configured condition, establishing, by the apparatus, an association with a mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal; page 6: A finger print information is inputted, for binding together second terminal and the finger print information, in the present embodiment, the user is pre- The first finger print information is first set to be bound with second terminal. Pair between second terminal and the first finger print information is being determined After should being related to, the interconnection information of second terminal can be uploaded to interconnection by user together with the first finger print information set by user Server, when interconnected server receives the interconnection information of the second terminal of user's upload and the first finger print information set by user; page 7: Specifically, connection request here is the interconnection information for including the first terminal that first terminal is sent Connection request, second terminal can verify the corresponding interconnection information of first terminal or fingerprint after receiving the connection request Information, or the user of prompt second terminal agree to or refuse connection request. --- It is noted that mapping relations and bounding with each other teaches a pre-configured condition; and verify the corresponding interconnection information of first terminal or fingerprint and returns to first terminal teaches in response to the identity information satisfying a pre-configured condition; and the first terminal establishes and connects with the second terminal teaches establishing, by the apparatus, an association with a mobile terminal associated with the identity information),
sending an association request to the mobile terminal; and wherein the mobile terminal, in response to receiving the association request information sent by the apparatus (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the second terminal teaches the mobile terminal; the first terminal teaches the apparatus; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent teaches sending an association request to the mobile terminal, here request for the interconnection information teaches an association request since the connection is a kind of association; after second terminal receives and executes the interconnection instruction, then connected teaches the mobile terminal, in response to receiving the association request information sent by the apparatus), conducting the following discrete steps further in response to respective discrete requests: 
…
(page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the first terminal sends the connection request for the interconnection information to the second terminal, and after second terminal receives and executes the interconnection instruction, and then connected, which teaches in response to a connection request, allowing the mobile terminal to establish a connection with the apparatus).

Wang is silent about:
[wherein the mobile terminal, in response to receiving the … request information sent by the apparatus, conducting …:] 
allowing the apparatus to unlock the mobile terminal upon receiving an unlock request; 
allowing the apparatus to access the mobile terminal.
Suzuki teaches:
[wherein the mobile terminal, in response to receiving the … request information sent by the apparatus, conducting …:] (page 4: When the external device 3 receives the device authentication information transmitted from the mobile terminal device 2, the external device 3 executes an authentication process based on the device authentication information. --- it is noted that the external device 3 corresponds to the mobile terminal; the mobile terminal device 2 corresponds to the apparatus; When the external device 3 receives the device authentication information transmitted from the mobile terminal device 2 teaches in response to receiving the … request information sent by the apparatus; execute teaches conducting)
(page 3: In order to access the external device 3 existing in the vicinity of the device 2, device authentication information (for example, accessing the external device 3) used for authentication of the device itself from the mobile terminal device 2 to the external device 3,  Device password, etc. used for … The data is transmitted to the device 3 … On the external device 3 side, user authentication is performed based on device authentication information received from the mobile terminal device 2 by short-range wireless communication, and it is authenticated that the user is an authorized user who has access authority to the external device 3. As conditions, processing specific to the device (for example, unlocking processing, access restriction releasing processing, etc.) is performed. --- it is noted that processing specific to the device (for example, unlocking processing) is performed teaches allowing the apparatus to unlock the mobile terminal; user authentication is performed based on device authentication information (e.g., device password) received from the mobile terminal device 2 teaches upon receiving an unlock request); 
allowing the apparatus to access the mobile terminal (see above disclosure in page 3 of Suzuki. --- it is noted that processing specific to the device (for example, access restriction releasing) is performed teaches allowing the apparatus to access the mobile terminal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system by enhancing Wang’s the second terminal allowing the first terminal to unlock and access by receiving authentication information (e.g., password) from the first terminal, as taught by Suzuki, in order to allow the first terminal to control the second terminal remotely.
The motivation is to provide a user with the convenience to control external devices (i.e., second terminals) by allowing the first terminal to control the second terminal remotely using authentication information of the external devices.

Regarding claim 2:
Wang in view of Suzuki teaches:
The method according to claim 1, wherein establishing the association with the mobile terminal includes:
Wang further teaches:
using the identity information to obtain information of the mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information.  Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. --- It is noted that looks for the interconnection information of the corresponding second terminal of the first finger print information teaches using the identity information to obtain information of the mobile terminal associated with the identity information); and
using the information of the mobile terminal to establish the association with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the corresponding second terminal teaches the information of the mobile terminal; and establishes and connects with the second terminal teaches establish an association with a mobile terminal associated with the identity information),
wherein the information of the mobile terminal associated with the identity information includes one or more of:
information that unlocks the mobile terminal;
information that allows the apparatus to access the mobile terminal; and
information that establishes a connection with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the interconnection information of the corresponding second terminal of the first finger print information teaches the information of the mobile terminal associated with the identity information; and establishes and connects with the second terminal using the interconnection information teaches information that establishes a connection with the mobile terminal).

Regarding claim 3:
Wang in view of Suzuki teaches:
The method according to claim 2, wherein establishing the association with the mobile terminal further includes:
Wang is silent about:
selecting at least one of a plurality of mobile terminals associated with the identity information to establish the association, wherein the at least one of the plurality of mobile terminals includes the mobile terminal.
Suzuki teaches:
selecting at least one of a plurality of mobile terminals associated with the identity information to establish the association, wherein the at least one of the plurality of mobile terminals includes the mobile terminal (page 4: FIG. 4A is a diagram for explaining the device information table ET. This device information table ET is configured to store a plurality of “device identification information” and “device authentication information” for each “terminal identification information” of the mobile terminal device 2 as information related to the external device 3, and the contents thereof The information input by the input operation on the user side is information arbitrarily registered by being transmitted to the information management server device 1. The “terminal identification information” is terminal identification information for identifying the mobile terminal device 2. “Device identification information” is device identification information for identifying the external device 3 accessible by the corresponding mobile terminal device 2. --- It is noted that Fig. 4 teaches a plurality of mobile terminals; “Device identification information” which is device identification information for identifying the external device 3 teaches the identity information to establish the association; and the external device 3 is selected from the list in Fig. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system by enhancing Wang’s authentication server to determine at least one mobile terminal associated with the device 
The motivation is to avoid the risk of unauthorized access to the mobile terminal by establishing the connection only when the biological information of the user is associated with the mobile terminal.

Regarding claim 4:
Wang in view of Suzuki teaches:
The method according to claim 2, wherein using the information of the mobile terminal to establish the association with the mobile terminal includes:
Wang further teaches:
sending association request information to the mobile terminal (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent …); and
receiving association information returned by the mobile terminal, wherein the association information is in response to the association request information (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … When first terminal receives second terminal in the corresponding interconnection information of first terminal or finger print information is verified or second terminal User agree to connection request operation after return confirmation message after, then with foundations connection. --- It is noted that return confirmation message teaches association information returned by the mobile terminal; and the return is in response to the connection request).

Regarding claim 5:
Wang in view of Suzuki teaches:
The method according to claim 1, wherein the pre-configured condition (see above claim 1 --- mapping relations and bounding with each other) includes one of following:
Wang further teaches:
the identity information is a same as a pre-stored identity verification information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal.. --- It is noted that interconnection information of the corresponding second terminal of the first finger print information to prestore, and when the fingerprinted obtained by the first terminal matches the interconnection information of the second terminal of corresponding first finger print information, the first terminal can be interconnected with the second terminal, which teaches the identity information is a same as a pre-stored identity verification information); and
[a similarity that the identity information matches the pre-stored identity verification information satisfies a pre-configured identity verification condition].

Regarding claim 7:
Claim 7 recites an electronic device which corresponds to the method of claim 1, and additionally contains: an acquisition device…; an association device, comprising an unlocking sub-device …, an open access sub-device …, and a connection sub-device … 
In this regard, Wang teaches:
an acquisition device… (Fig. 7: Acquisition module 710, the first finger print information for acquiring input; first terminal acquisition module 720);
 an association device, comprising an unlocking sub-device …, an open access sub-device …, and a connection sub-device … (Fig. 1: first terminal and interconnected server collectively; Fig. 7: the link block 730. --- it is noted that the claim and the specification do not specify a sufficient structure of the devices and the sub-devices. Thus, for the sake of examination, the devices and the sub-devices are interpreted as a hardware processors, and which are taught by the first terminal and interconnected server collectively. In addition, Figs. 2 and 3 of Suzuki teaches the devices and the sub-devices).   
Therefore claim 7 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 8:
Wang in view of Suzuki teaches:
	The electronic device according to claim 7, wherein the association device further includes:
Wang further teaches:
an acquisition sub-device (page 4: first terminal. --- It is noted that the claim and the specification do not specify a particular structure of an acquisition sub-device. Thus, for the sake of the examination, it is interpreted as the acquisition device) that uses the identity information to obtain information of the mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. --- It is noted that noted that looks for the interconnection information of the corresponding second terminal of the first finger print information teaches use the identity information to obtain information of the mobile terminal associated with the identity information); and
an association sub-device (page 4: first terminal. --- It is noted that the claim and the specification do not specify a particular structure of an association sub-device. Thus, for the sake of the examination, it is interpreted as the association device) that uses the information of (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the interconnection information corresponding second terminal teaches the information of the mobile terminal; and establishes and connects with the second terminal teaches establish the association with the mobile terminal),
wherein the information of the mobile terminal associated with the identity information includes one or more of:
information that unlocks the mobile terminal;
information that allows the apparatus to access the mobile terminal; and
information that establishes a connection with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the interconnection information of the corresponding second terminal of the first finger print information teaches the information of the mobile terminal associated with the identity information; and establishes and connects with the second terminal using the interconnection information teaches information that establishes a connection with the mobile terminal).

Regarding claim 9:
Claim 9 recites the electronic device which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 10:
Wang in view of Suzuki teaches:
The electronic device according to claim 8, wherein the association sub-device further includes:
Wang further teaches:
a request sub-device (page 4: first terminal. --- It is noted that the claim and the specification do not specify a particular structure of a request sub-device. Thus, for the sake of the examination, it is interpreted as the acquisition device) that sends association request information to the mobile terminal (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the first terminal send to the second terminal a request to connect teaches sends association request information to the mobile terminal); and
a return sub-device (page 4: first terminal. --- It is noted that the claim and the specification do not specify a particular structure of a return sub-device. Thus, for the sake of the examination, it is interpreted as the association device) that receives association information returned from the mobile terminal, wherein the association information is in response to the association request information (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … When first terminal receives second terminal in the corresponding interconnection information of first terminal or finger print information is verified or second terminal User agree to connection request operation after return confirmation message after, then with foundations connection. --- It is noted that return confirmation message teaches receives association information returned from the mobile terminal; and the return is in response to the connection request).

Regarding claim 11:
Claim 11 recites the electronic device which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 12:
Wang in view of Suzuki teaches:
The electronic device according to claim 7, comprising …
Wang further teaches:
an electronic device, wherein the electronic device is a computer (the user terminal may include mobile phone, laptop, tablet computer, vehicle-mounted computer, POS (Point Of Sales, point of sale) machine etc. The method as shown in the figure includes at least).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakamoto et al. (US 2019/0075460 A1; hereinafter, “Sakamoto”) discloses an authentication system for performing biometric authentication through one-to-many authentication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491





/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491